against the front door to preclude Smith's reentry, but Smith managed to
                get inside the residence and began climbing the stairs towards her, knife
                in hand. Smith was convicted of subsequently committing assault with
                the use of a deadly weapon and battery inside the residence. "When there
                is conflicting testimony presented, it is for the jury to determine what
                weight and credibility to give to the testimony." Hankins v. State, 91 Nev.
477, 477, 538 P.2d 167, 168 (1975). We conclude that the jury could have
                reasonably inferred from the evidence presented that Smith committed
                burglary. See NRS 205.060(1); Valdez v. State, 124 Nev. 1172, 1197, 196
P.3d 465, 481 (2008) ("[I]ntent can rarely be proven by direct evidence of a
                defendant's state of mind, but instead is inferred by the jury from the
                individualized, external circumstances of the crime." (internal quotation
                marks omitted)). A jury's verdict will not be disturbed on appeal where, as
                here, it is supported by sufficient evidence. See Bolden v. State, 97 Nev.
71, 73, 624 P.2d 20, 20 (1981).
                            To the extent that Smith claims he could not be convicted of
                burglary because the residence was his own, we disagree. Even assuming
                Smith was a resident prior to the incident, Smith testified at trial that he
                and the other tenant had been evicted as of 5 p.m. on December 18, 2012,
                before the incident that led to these charges occurred. Therefore, Smith
                could be convicted of burglary because he did not have "an absolute
                unconditional right" to enter the residence.   State v. White, 130 Nev. ,
                        P.3d     ,    (Adv. Op. No. 56, July 10, 2014, at 9).
                            Second, Smith claims that the State improperly provided
                evidence of his bad character when a witness made reference to prior bad
                acts, and the district court abused its discretion by denying his motions for

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 a mistrial. Inadvertent references to prior bad acts, where blurted out by
                 a witness rather than elicited by the prosecution, can be cured by the
                 district court's immediate admonishment to the jury to ignore the
                 testimony. Sterling v. State, 108 Nev. 391, 394, 834 P.2d 400, 402 (1992).
                 Here, when asked if she was afraid that Smith was going to cause serious
                 harm, the witness responded that she believed Smith was going to do
                 something harmful because he had harmed her before. Counsel for Smith
                 moved for a mistrial. The district court denied the motion and offered to
                 give an immediate limiting instruction, but counsel for Smith declined as
                 he did not want to draw further attention to the testimony. The district
                 court allowed the defense to frame a question, which the State
                 immediately asked the witness, that clarified that the witness's fear
                 stemmed from the threatening text messages sent by Smith earlier in the
                 day. We conclude that this was sufficient to cure any prejudice the
                 witness's testimony may have caused Smith, and the district court did not
                 abuse its discretion by denying Smith's motion for a mistrial.   Raclin v.
                 State, 120 Nev. 121, 142, 86 P.3d 572, 586 (2004) ("The trial court has
                 discretion to determine whether a mistrial is warranted, and its judgment
                 will not be overturned absent an abuse of discretion.").
                             Smith's counsel moved for a mistrial a second time after the
                 same witness, in response to a defense question of whether Smith hit her
                 in any way, answered "not that time." The district court found that the
                 answer was ambiguous and that, in context, the jury could have
                 reasonably inferred that the statement referenced Smith's behavior on the
                 day of the incident. The district court further instructed counsel to be



SUPREME COURT
        OF

     NEVADA
                                                       3
(0) 1947A    e
                 very specific with his questions. We conclude that the district court did
                 not abuse its discretion by denying Smith's motion for a mistrial. Id.
                             Having considered Smith's contentions and concluded that no
                 relief is warranted, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                         J.
                                           Hardesty


                                                           _c_ksza
                                                                _                         J.
                 Dou777A-'                                  HIL.H:H3v7



                 cc: Hon. Stefany Miley, District Judge
                      Justice Law Center
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e